                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

    JERRY LAZA,                                               §
                                                              §
                                                              §   CIVIL ACTION NO. 6:17-CV-00533-JDK
                   Plaintiff,                                 §
                                                              §
    v.                                                        §
                                                              §
    CITY   OF   PALESTINE,    MIKE                            §
    ALEXANDER, RONALD STUTES,                                 §
    DOUG SMITH, WILL BRULE, STEVE                             §
    PRESLEY,  MITCHELL     JORDAN,
    VICKEY    CHIVERS,     LARISSA
    LOVELESS, JOE BAXTER, DANA
    GOOLSBY, ANN CONNER,


                   Defendants.

                              MEMORANDUM OPINION AND ORDER1

         Before the court is Defendant Ronald Stutes’s motion to dismiss Plaintiff’s claims against

him pursuant to Federal Rule of Civil Procedure 12(b)(6) filed on May 18, 2021. (Doc. No. 59.)

Plaintiff filed a response in opposition to the motion to dismiss on June 8, 2021. (Doc. No. 63.)2

Defendant filed a reply to Plaintiff’s response on June 17, 2021. (Doc. No. 73.) For the reasons

stated herein, Defendant’s motion (Doc. No. 59.) is GRANTED-IN-PART and DENIED-IN-

PART as set forth herein.

                                                BACKGROUND


1
   Pursuant to the order reassigning this case to the undersigned by consent of the parties (Doc. No. 80), this
Memorandum Opinion and Order is issued to replace the undersigned’s prior Report and Recommendation (Doc. No.
77).
2
  Plaintiff’s response was untimely as it was filed more than fourteen days after the motion was served. See Local Rule
CV–7(e) (“A party opposing a motion has fourteen days . . . from the date the motion was served in which to file a
response and any supporting documents, after which the court will consider the submitted motion for decision.”)
However, given that there was no opposition from Defendant to Plaintiff’s untimely response, the court will consider
it in the disposition of the present motion.

                                                          1
        Plaintiff alleges that, since 1995, officials for the City of Palestine have harassed him with

illegitimate disruptions and zoning violations in attempts to remove Plaintiff’s lawn mower repair

shop from a historic district within the city. (Doc. No. 46, at 3–33.) Since 1988, Plaintiff has owned

and operated the lawn mower repair shop within the City of Palestine. Id. In 1992, the City of

Palestine created a historic preservation program which placed Plaintiff’s property in the

Downtown Historic District. (Doc. No. 46, at 4.) Plaintiff asserts that despite grandfather clauses

protecting his property from new zoning regulations, the City of Palestine enforced ordinances

against him while declining to enforce the same ordinances against owners of similar properties.

(Doc. No. 46, at 4, 8, 11–12.) Plaintiff contends that the enforcements violated a Specific Use

Permit (“the Permit”) granted to him by the City of Palestine, keeping him from using his property

for outside storage as granted by the Permit. (Doc. No. 46, at 6, 11.) In 2016, the City of Palestine,

through city attorney Defendant Ronald Stutes, brought a suit against Plaintiff for ordinance

violations which Plaintiff alleges did not have the required approval of the Palestine City Council,

violating Plaintiff’s right to due process. (Doc. No. 46, at 8.) Plaintiff further alleges that Defendant

Mike Alexander discussed the 2016 lawsuit in a meeting with the Palestine City Council that did

not comply with the Texas Open Meetings Act (“TOMA”) requirement that government meetings

be open to the public. (Doc. No. 46, at 14.) Additionally, Plaintiff claims the City of Palestine,

under direction from Defendant Mike Alexander, conducted a warrantless search of Plaintiff’s

property in October of 2016. (Doc. No. 46, at 8–9.)

        The court received this case after removal of Plaintiff’s complaint, a counterclaim on the

suit brought against Plaintiff by the City of Palestine, from the 349th Judicial District Court of

Texas on September 18, 2017. (Doc. Nos. 1, 3.) Thereafter, on August 2, 2018, Plaintiff filed for

Chapter 7 bankruptcy and this action was administratively closed. (Doc. Nos. 30, 32.) Ms.



                                                   2
Michelle Chow, trustee of Plaintiff’s estate, became the plaintiff in this case on February 7, 2019.

(Doc. No. 32.) Plaintiff and Ms. Chow reached a settlement approved by the United States

Bankruptcy Court for the Eastern District of Texas whereby Ms. Chow abandoned interest in the

case and Plaintiff’s interest returned on October 1, 2020. (Doc. No. 38.) On February 15, 2021,

following an order for a status update on the case, Plaintiff informed the court that he had retained

counsel and would proceed with claims under 42 U.S.C. § 1983 and the Texas Open Meetings Act.

(Doc. No. 43.) On the same day, the court ordered that Plaintiff file and serve his amended

complaint within fourteen days. (Doc. No. 44.) On March 9, 2021, Plaintiff filed his amended

complaint with six causes of action against previously named Defendants. (Doc. No. 46.)

Plaintiff’s claims included: (1) “Violation of Takings Clause,” (2) “Violation of Equal Protection

Clause,” (3) “Violation of Due Process,” (4) “Unlawful Search,” (5) “Violation of Texas Open

Meetings Act,” and (6) “Injunctive Relief.” (Doc. No. 46, at 9–16.)

                                       LEGAL STANDARD

        Motions to dismiss under Rule 12(b)(6) for failure to state a claim “are viewed with

disfavor and are rarely granted.” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 570 (5th

Cir. 2005); Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009). The court utilizes a

“two-pronged approach” in considering a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). First, the court identifies and excludes legal conclusions that “are not entitled to the

assumption of truth.” Id. Second, the court considers the remaining “well-pleaded factual

allegations.” Id. The court must accept as true all facts alleged in a plaintiff’s complaint, and the

court views the facts in the light most favorable to a plaintiff. In re Katrina Canal Breaches Litig.,

495 F.3d 191, 205 (5th Cir. 2007). A plaintiff’s complaint survives a defendant’s Rule 12(b)(6)

motion to dismiss only if it includes facts sufficient “to raise a right to relief above the speculative



                                                   3
level.” Id. (quotations and citations omitted). In other words, the court must consider whether a

plaintiff has pleaded “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “‘[D]etailed factual allegations’” are not required.

Iqbal, 556 U.S. 662 at 678 (quoting Twombly, 550 U.S. at 555). Nevertheless, a complaint must

allege “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). This determination is a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id. at 1950.

                                           DISCUSSION

        In his motion, Defendant Ronald Stutes (“Defendant Stutes”) argues that the prescriptive

period in which Plaintiff could initiate action against him for the six claims at hand has lapsed,

warranting dismissal of the charges against Defendant Stutes as a matter of law. (Doc. No. 59, at

5, 9–10.) Specifically, Defendant Stutes maintains that each 42 U.S.C. § 1983 claim carries a two-

year statute of limitations under Tex. Civ. Prac. & Rem. Code § 16.003(a). (Doc. No. 59, at 5.)

Defendant Stutes also argues that the claims under the Texas Open Meetings Act carry a four-year

statute of limitations. (Doc. No. 59, at 9.) Defendant Stutes reasons that he was not named a party

to the lawsuit until March 9, 2021, meaning more than the time allowed by the statute of limitations

passed for the claims which stem from 2016 and earlier. (Doc. No. 59, at 4, 6–9.) Defendant Stutes

additionally argues that all claims against him are barred by judicial estoppel because Plaintiff

takes a position inconsistent with one taken in a previous bankruptcy petition. (Doc. No. 59, at 11–

17.) Defendant Stutes further asserts that the Takings Clause, Equal Protection Clause, and



                                                   4
unlawful search claims do not pertain to Defendant Stutes in his individual capacity and cannot be

brought against him. (Doc. No. 59, at 6–9.) Lastly, Defendant Stutes argues that the claims under

the Texas Open Meetings Act are barred by mootness, with the Plaintiff unable to win a decision

that would affect the parties’ rights or interests. (Doc. No. 59, at 17–19.) Plaintiff responds that

counterclaims from August 21, 2017, filed in state court then severed and removed to this court,

prohibit the statute of limitations from barring any of the claims. (Doc. No. 63, at 3–4.) Plaintiff

additionally contends that Defendant Stutes, in his role as an agent for the City of Palestine, can

be held liable for the Takings Clause, Equal Protection Clause, and unlawful search claims. (Doc.

No. 63, at 4–5.) Plaintiff further asserts that the doctrine of judicial estoppel does not apply and

that the damages caused by violations of the Texas Open Meetings Act are ongoing and not moot.

(Doc. No. 63, at 7–16.)

       I. Takings, Equal Protection, and Unlawful Search Claims

       As discussed above, Defendant Stutes argues that Plaintiff’s claims for violation of the

Takings Clause, violation of the Equal Protection Clause, and for an unlawful search, cannot be

brought against Defendant Stutes in his individual capacity. (Doc. No. 59, at 6–9.) In his response,

Plaintiff confirms that he is not asserting these claims against Defendant Stutes in his individual

capacity. (Doc. No. 63, at 4–5.) Rather, Plaintiff contends that these allegations against Defendant

Stutes are being brought against him in his official capacity for actions taken while he was acting

as an agent of the City of Palestine. (Doc. No. 63, at 4–5.) Defendant Stutes has not moved to

dismiss any allegations against him in his official capacity nor has the City of Palestine moved to




                                                 5
dismiss the claims against it. Therefore, the court finds no basis to consider the official capacity

claims in the present motion.3

         Accordingly, the court GRANTS Defendant Stutes’s motion (Doc. No. 59) as to the claims

against Defendant Stutes in his individual capacity for violations of the Takings Clause, the Equal

Protection Clause, and the Fourth Amendment, and those claims are DISMISSED without

prejudice as agreed. The court makes no ruling as to any official capacity claims as that issue is

not ripe before the court.

         II.      Statute of Limitations

         As to the remaining claims for due process and violations of TOMA, Defendant Stutes

argues generally that the claims are barred by the applicable statute of limitations. (Doc. No. 59.)

Plaintiff contends that the claims were timely brought. (Doc. No. 63.)

                  a. Due Process Claim

         Specifically, regarding the due process claim asserted against him, Defendant Stutes argues

that the two-year statute of limitations expired before Plaintiff named Defendant Stutes as a party,

necessitating dismissal of the claim as a matter of law. (Doc. No. 59, at 8.) Defendant contends

that the lawsuit brought against him in state court by the City of Palestine was filed on June 9,

2016 and any due process claim against him in this action was not asserted until March 9, 2021—

more than two years later. Plaintiff responds that he timely filed his due process claim against

Defendant Stutes within the two-year statute of limitations. (Doc. No. 63, at 3.) Plaintiff

specifically argues that his second amended counterclaim filed on August 21, 2017, severed from




3
  As to these claims, the court does not address the statute of limitations arguments raised by Defendant Stutes because
the court recommends dismissal of the claims brought against him in his individual capacity. Moreover, official
capacity claims that have been brought against the governmental entity have not been challenged as time-barred in
this action.

                                                           6
Texas state court and removed to this court, raised the violation of due process against Defendant

Stutes within the two-year statute of limitations period. Id.

       There is no federal statute of limitations for 42 U.S.C. § 1983 actions; the relevant statute

of the forum state furnishes the limitations period—but federal law determines the date the accrual

commences. See Owens v. Okure, 488 U.S. 235 (1989). The statute of limitations in Texas for §

1983 actions is two years, as claims under § 1983 are governed by Texas’s two-year, personal-

injury limitations statute. See Tex. Civ. Prac. & Rem. Code § 16.003(a); Helton v. Clements, 832

F.2d 332, 334 (5th Cir. 1987) (“Civil rights actions brought under 42 U.S.C. §§ 1981, 1983, 1985,

and 1988 are deemed analogous to Texas tort actions, and therefore, the applicable limitations

period is … two years.”); see also Wade v. City of Dallas, 2018 WL 3966358 *1–2 (N.D. Tex.

July 16, 2018) (citing and quoting Helton, 832 F.3d at 334). The Fifth Circuit has stated that “the

limitations period begins to run ‘the moment the plaintiff becomes aware that he has suffered an

injury or has sufficient information to know that he has been injured.” See Piotrowski v. City of

Houston, 237 F.3d 567, 576 (5th Cir. 2001) (internal citation and quotations omitted); Shelby v.

City of El Paso, Tex., 577 F. App’x 327, 331–32 (5th Cir. 2014) (per curiam) (“The standard in §

1983 actions provides ‘that the time for accrual is when the plaintiff knows or has reason to know

of the injury which is the basis of the action.’”) (quoting Burrell v. Newsome, 883 F.2d 416, 418

(5th Cir. 1989)).

        In this case, the issue presented by the parties is whether Plaintiff’s second amended

complaint filed in this court on March 9, 2021 can relate back to his timely filed petition in state

court that was removed this court on September 18, 2017. (Doc. No. 3.) Rule 15(c)(1) of the

Federal Rules of Civil Procedure allows a party to amend a pleading to add a claim beyond the

expiration of the statute of limitations so long as the amendment relates back to the date of the



                                                  7
original pleading. Fed.R.Civ.P. 15(c)(1). An amendment to a pleading relates back when (1) “the

law that provides the applicable statute of limitations allows relation back,” or (2) “the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out—or

attempted to be set out—in the original pleading.” Fed. R. Civ. P. 15(c)(1). In other words, a statute

of limitations bar can be avoided if the amended claim “arose out of the conduct, transaction, or

occurrence set out—or attempted to be set out—in the original pleading.” Fed.R.Civ.P.

15(c)(1)(B); Mayle v. Felix, 545 U.S. 644, 659 (2005). The amendment may invoke a legal theory

and rely on facts not asserted in the original complaint. Mayle, 545 U.S. at 659. “[R]elation-back

doctrine is controlled by . . . the underlying facts upon which the cause of action is based.” Watkins

v. Lujan, 922 F.2d 261, 265 (5th Cir. 1991). Where an amended claim relies on the same operative

facts as that which the cause of action was based, the amended complaint relates back, defeating a

statute of limitations bar. Id.

        Here, Plaintiff’s second amended complaint relates back to the conduct set out in the

original pleading that was asserted within the statutory period and removed to this court on

September 18, 2017. In his second amended complaint, Plaintiff alleges that “Ron Stutes . . .

instigated this lawsuit without approval of the Palestine City Council, the City’s governing body,

as required by state law” in violation of the Due Process Clause. (Doc. No. 46, at 12.) This

allegation relies on the same facts as Plaintiff’s claim in the original complaint that “Counter-

Defendant . . . filed a civil lawsuit to force Laza to change his 20 year old use of the property as a

commercial use to single family residential land, based upon improper pretextual motives . . . in

violation of due process.” (Doc. No. 3, at 9.) The original complaint further alleged that “the ultra

vires conduct of the City Attorney . . . unlawfully frustrated and significantly impaired Laza’s

vested right in having his duly filed zoning change applications and other requests heard.” Id.



                                                  8
Indeed, there is no dispute that Defendant Stutes was named as a counter-defendant in the original

complaint and that the allegations for violations of due process were made against him based upon

the same set of facts currently alleged. (Doc. No. 3.) Defendant did not then and does not now

challenge the sufficiency of the due process allegations as they relate to whether Plaintiff has

alleged a plausible claim for relief. The court will not sua sponte undertake that analysis in

consideration of this motion. Effectively, Defendant Stutes was on notice of the due process claim

asserted against him as early as that claim was asserted in state court in 2017.

       In his reply brief, Defendant Stutes argues that he was dismissed as a defendant in this case

when he was not named in the first amended complaint filed on December 15, 2017 because “the

amendment [eliminating claims against Defendant Stutes] is the same as a motion to dismiss under

Rule 41(a)(2).” (Doc. No. 73, at 3.) Defendant Stutes suggests that this omission from the first

amended complaint would bar the claims against him. Id.

       As an initial matter, even if the court accepted Defendant Stutes’s contention that Plaintiff

intended to voluntarily dismiss him from this action by way of the first amended complaint, Rule

41(a)(2) stipulates “an action may be dismissed at the plaintiff’s request only by court order, on

terms that the court considers proper.” Fed.R.Civ.P. 41(a)(2). Here, the court never entered an

order dismissing Defendant Stutes. Thus, he was never actually dismissed from this action.

Moreover, such a dismissal would be without prejudice unless an order of the court said otherwise.

Id. Thus, when the court ordered the filing of the second amended complaint after this case was

reopened pursuant to the settlement of the bankruptcy proceedings, there was no procedural bar to

Defendant Stutes being named as a party therein. (Doc. No. 44.)

       Moreover, although the first amended complaint does not list Defendant Stutes as a party,

Plaintiff’s allegations against Stutes, of which he was on notice of as early as 2017, remained



                                                 9
factually alleged. Specifically, in the first amended complaint, Plaintiff alleges that “[t]he City of

Palestine, and its agent Ronald Stutes are acting ultra vires because they do not have an ordinance

or resolution authorizing their respective actions as required by the laws,” and “the City Attorney

and in concert with the City Administrator have violated Texas Law and caused damages to the

Plaintiff.” (Doc. No. 16, at 1–2, 7.) Thus, as discussed above, Defendant Stutes was put on notice

of the claims against him within the statutory period and the factual basis for those claims was

present in the first amended complaint. Additionally, the court finds no prejudice to Defendant

Stutes by Plaintiff’s omission. Shortly after the filing of the first amended complaint, the court

stayed this action during Plaintiff’s bankruptcy proceeding. (Doc. No. 32.) Therefore, discovery

was not proceeding in this case and Defendant Stutes was not delayed in the collection of evidence.

As present, this action is still in its early stages. The court held an initial scheduling conference on

June 17, 2021, but no scheduling order has yet been entered in this case. (Doc. No. 71.)

        As discussed above, because Defendant Stutes was on notice of the factual basis for the

claims asserted against him within the statutory period, and the court finds no unfair prejudice to

Defendant Stutes by the filing of the second amended complaint, Plaintiff’s first amended

complaint did not operate to bar Plaintiff from asserting claims against Defendant Stutes in the

second amended complaint. Because the second amended complaint relates back to the original

pleading and relies on the same operative facts to assert a claim, Plaintiff’s due process claim

against Defendant Stutes is not barred by the statute of limitations. Therefore, Defendant Stutes’s

motion (Doc. No. 59) is DENIED as to Plaintiff’s due process claim being barred by the statute

of limitations.

                  b. Texas Open Meetings Act Claims




                                                  10
       Regarding the Texas Open Meetings Act claims asserted against him, Defendant Stutes

argues that the four-year statute of limitations for Texas Open Meetings Act claims bars Plaintiff’s

claims against him. (Doc. No. 59, at 9–10.) Specifically, Defendant Stutes argues that Plaintiff

named Defendant Stutes as a party on March 9, 2021, more than four years after the filing of the

state court suit on June 9, 2016, warranting dismissal as a matter of law. Id. Plaintiff responds that

he raised the Texas Open meetings Act claims on August 21, 2017 in his second amended Texas

state court counterclaim that was later severed and removed to this court, within the four-year

limitation period. (Doc. No. 63, at 4.)

       The Texas Open Meetings Act does not stipulate a statute of limitations for claims arising

from violations of the Act. Rivera v. City of Laredo, 948 S.W.2d 787, 793 (Tex. App.—San

Antonio 1997, writ denied). Texas Civil Practice & Remedies Code § 16.051 provides a four-year

statute of limitations for actions without an express limitations period. Again, the issue presented

by the parties is whether Plaintiff’s TOMA claim sufficiently relates back to his original complaint

such that it should not be barred by the applicable statute of limitations.

       In his second amended complaint, Plaintiff alleges that Palestine City Administrator Mike

Alexander held a meeting with the Palestine City Council without posting a notice or agenda as

required by the Texas Open Meetings Act. (Doc. No. 46, at 14–15.) Plaintiff alleges “the

Defendants heard and discussed the lawsuit at the unnoticed meeting, even though this subject was

not listed on any posted agenda,” violating the Texas Open Meetings Act. (Doc. No. 46, at 14–

16.) Plaintiff correctly notes that the claims for violation of the Texas Open Meetings Act first

appear in his amended counterclaim that became Plaintiff’s original complaint after it was removed

to this court on September 18, 2017. (Doc. No. 3, at 1.) As discussed above, Plaintiff names

Defendant Stutes in that complaint as a counter-defendant. Id. Plaintiff specifically alleges that the



                                                 11
“[t]he City Administrator Mike Alexander under sworn testimony, stated that he held meeting with

member of the City Council of the City of Palestine, and discussed the above captioned and

numbered lawsuit.” (Doc. No. 3, at 10.) Plaintiff continues that “[i]n violation of Section 551.041

of the Texas Government Code, the City Attorney and the City Administrator and John Does 1-9,

also heard and discussed the above captioned and numbered lawsuit at the unnoticed meeting.” Id.

Plaintiff’s second amended complaint relies on the same conduct set out in the original complaint,

emphasizing the importance of the alleged closed-door meeting by the Palestine City Council

discussing the lawsuit against Plaintiff, first mentioned in the original complaint. (Doc. No. 3, at

10–11) (Doc. No. 46, at 14–15.)

       Because the second amended complaint relates back to the original pleading and relies on

the same operative facts to assert a claim, Plaintiff’s TOMA claim against Defendant Stutes is not

barred by the statute of limitations. Therefore, Defendant Stutes’s motion (Doc. No. 59) is

DENIED as to Plaintiff’s TOMA claim being barred by the statute of limitations.

       III.    Judicial Estoppel

       Defendant Stutes also argues that all individual claims asserted against him should be

dismissed under the doctrine of judicial estoppel. (Doc. No. 59, at 15–17.) Specifically, Defendant

Stutes argues that because Plaintiff did not list any claims against Defendant Stutes individually

in his bankruptcy schedules, he should be precluded from now asserting any claims against

Defendant Stutes individually in this action. Id. at 16. Plaintiff contends that his federal claims

were listed in the bankruptcy schedules filed with the court and therefore should not be precluded

under the doctrine of judicial estoppel. (Doc. No. 63, at 6.)

       Judicial estoppel is “a common law doctrine by which a party who has assumed one

position in his pleadings may be estopped from assuming an inconsistent position.” Brandon v.



                                                 12
Interfirst Corp., 858 F.2d 266, 268 (5th Cir. 1988). In the bankruptcy context, the federal courts

have developed a basic default rule: If a plaintiff-debtor omits a pending lawsuit from the

bankruptcy schedules and obtains a discharge (or plan confirmation), judicial estoppel bars the

action. See, e.g., In re Coastal Plains, Inc., 179 F.3d 197, 213 (5th Cir. 1999); Payless Wholesale

Distribs., Inc. v. Alberto Culver (P.R.) Inc., 989 F.2d 570, 571 (1st Cir. 1993) (“Conceal your

claims; get rid of your creditors on the cheap, and start over with a bundle of rights. This is a

palpable fraud that the court will not tolerate, even passively.”); Hay v. First Interstate Bank of

Kalispell, N.A., 978 F.2d 555, 557 (9th Cir. 1992) (holding that “[f]ailure to give the required

notice [to the bankruptcy court] estops [the plaintiff-debtor] and justifies the grant of summary

judgment to the defendants.”)

       Here, Plaintiff’s bankruptcy schedule undisputedly identifies this lawsuit. Part 4, Section

33 of Plaintiff’s bankruptcy schedule lists under claims “Jerry Laza vs. City of Palestine.” (Doc.

No. 63, at 33.) Thus, this is not a question of an omission of the lawsuit from Plaintiff’s schedule,

but whether judicial estoppel should apply because Defendant Stutes was not specifically named

in the disclosure therefore barring any claims brought against him individually. To apply the

doctrine of judicial estoppel, the court considers whether: “(1) the party against whom it is sought

has asserted a legal position that is plainly inconsistent with a prior position; (2) a court accepted

the prior position; and (3) the party did not act inadvertently.” In re Flugence, 738 F.3d 126, 129

(5th Cir. 2013). The court finds that Plaintiff’s prior position was not plainly inconsistent. As

discussed above, Plaintiff did include individual claims against Defendant Stutes in his original

complaint removed to this court that Defendant Stutes was undisputedly aware of when the case

was removed by Defendant Stutes to federal court on September 18, 2017. (Doc. No. 1.) When

Plaintiff identified this case in his bankruptcy schedule on August 23, 2018 as “Jerry Laza vs. City



                                                 13
of Palestine”, the individual claims against Defendant Stutes had already been asserted in this

action. Thus, this is not a case where Plaintiff intended to lie in wait, seeking bankruptcy, to only

later add new claims against Defendant Stutes. Rather, it appears that Plaintiff, for perhaps lack of

expertise and/or inadvertence only designated this case as “Jerry Laza vs. City of Palestine,” but

was indeed referring to this federal action that had already included the individual claims against

Defendant Stutes of which he was aware. For these reasons, the court declines to apply the doctrine

of judicial estoppel to bar Plaintiff’s individual claims against Defendant Stutes. See In re Coastal

Plains, Inc., 179 F.3d at 213 (“the purpose of judicial estoppel is to protect the integrity of courts,

not to punish adversaries or to protect litigants”). Therefore, Defendant Stutes’s motion (Doc. No.

59) is DENIED as to Plaintiff’s claims being precluded by the doctrine of judicial estoppel.

       IV.     Mootness

       Defendant Stutes additionally argues that mootness bars Plaintiff’s Texas Open Meetings

Act claim, asserting that Plaintiff cannot win a decision that would impact the rights or interests

of the parties. (Doc. No. 59, at 17–19.) Defendant Stutes specifically argues that Plaintiff could

only receive an advisory opinion from the court if successful on the Texas Open Meetings Act

claims. (Doc. No. 59, at 19.) Plaintiff responds that the damages caused by the violation of the

Texas Open Meetings Act are ongoing and not moot. (Doc. No. 63, at 7–9.)

       Article III of the Constitution provides federal courts jurisdiction over matters only if there

exists a live case or controversy. U.S. CONST. art. 3, § 2; Dierlam v. Trump, 977 F.3d 471, 477 (5th

Cir. 2020). “[A] court analyzing mootness in the early stages of litigation need only ask whether

the plaintiff’s requested relief is so implausible that it may be disregarded on the question of

jurisdiction.” Dierlam v. Trump, 977 F.3d 471, 477 (5th Cir. 2020) (internal quotation marks

omitted). A case becomes moot when it is impossible for a court to grant any effectual relief to the



                                                  14
prevailing party. Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 161 (2016) (quoting Knox v. Serv.

Emps. Int’l Union, Loc. 1000, 567 U.S. 298, 307 (2012)) (internal quotation marks omitted).

        As mentioned above, Plaintiff alleges that Defendants discussed the lawsuit against

Plaintiff in a closed meeting with the Palestine City Council, violating the Texas Open Meetings

Act. (Doc. No. 46, at 14–15.) Plaintiff further alleges that the unauthorized suit against him is

ongoing here and in Texas state court. (Doc. No. 46, at 9, 14–15.) Plaintiff seeks to “void all actions

taken without authority” under the Texas Open Meetings Act. (Doc. No. 63, at 7.) As alleged, the

closed meeting violated the Texas Open Meetings Act’s requirements for conducting a closed

meeting with a governmental body and led to the pending lawsuit against Plaintiff, which Plaintiff

attempts to void. Tex. Gov’t Code Ann. § 551.101 (West). This controversy is ongoing and live,

as the Texas state court lawsuit is still active on appeal, and Plaintiff has a concrete interest in the

matter. Additionally, Plaintiff could win relief more than that of an advisory opinion from the court

if successful on the Texas Open Meetings Act claims by voiding the state court judgment against

him. Specifically, the Texas Open Meetings Act states “[a]n action taken by a governmental body

in violation of this chapter is voidable.” Tex. Gov’t Code Ann. § 551.141 (West). Plaintiff’s Texas

Open Meetings Act claim therefore meets the live controversy and effectual relief requirements to

defeat a mootness argument. Accordingly, Defendant Stutes’s motion (Doc. No. 59) is DENIED

as to Plaintiff’s Texas Open Meetings Act claim being moot.

                                          CONCLUSION

        For the reasons stated herein, Defendant Stutes’s motion (Doc. No. 59) is GRANTED as

to the claims against Defendant Stutes in his individual capacity for violations of the Takings

Clause, the Equal Protection Clause, and the Fourth Amendment, and those claims are

DISMISSED without prejudice as agreed. Defendant Stutes’s motion (Doc. No. 59) is DENIED



                                                  15
as to the claims against Defendant Stutes for violations of due process and the Texas Open

Meetings Act.



                   So ORDERED and SIGNED this 8th day of July, 2021.




                                               16
